  Case: 4:20-cv-00320-HEA Doc. #: 27 Filed: 05/05/20 Page: 1 of 6 PageID #: 49



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

SKYE PAIGE,                                         )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )           No. 4:20-CV-320 HEA
                                                    )
CITY OF FARMINGTON, et al.,                         )
                                                    )
                Defendants.                         )

                             OPINION, MEMORANDUM AND ORDER

        This matter is before the Court upon review of plaintiff’s amended complaint. After

reviewing the amended complaint pursuant to 28 U.S.C. § 1915, the Court will dismiss the City

Administrator from this action and issue process on the City of Farmington.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed without

prepayment of the filing fee, or in forma pauperis, if it is frivolous, is malicious, fails to state a

claim upon which relief can be granted, or seeks monetary relief against a defendant who is

immune from such relief. To state a claim for relief, a complaint must plead more than “legal

conclusions” and “[t]hreadbare recitals of the elements of a cause of action [that are] supported

by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must

demonstrate a plausible claim for relief, which is more than a “mere possibility of misconduct.”

Id. at 679. “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678. Determining whether a complaint states a plausible claim for relief is a

context-specific task that requires the reviewing court to draw on its judicial experience and
  Case: 4:20-cv-00320-HEA Doc. #: 27 Filed: 05/05/20 Page: 2 of 6 PageID #: 50



common sense. Id. at 679.

       When reviewing a pro se complaint under 28 U.S.C. § 1915, the Court accepts the well-

pled facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and liberally construes the

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

(1972). A “liberal construction” means that if the essence of an allegation is discernible, the

district court should construe the plaintiff’s complaint in a way that permits his or her claim to be

considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir.

2015). However, even pro se complaints are required to allege facts which, if true, state a claim

for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the pro se plaintiff that assumed facts that had not been pleaded).

                                           Background

       Plaintiff’s amended complaint alleges that she was discriminated against in violation of the

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq. Specifically,

plaintiff alleges that she was subject to sexual harassment by a supervisor and was then discharged

by defendant City of Farmington (“Farmington”) in retaliation for filing a formal complaint.

       Plaintiff, proceeding pro se, filed her complaint on November 4, 2019 in the United States

District Court for the District of Kansas. The case was transferred to this Court on February 28,

2020. Upon review of the record, it became apparent that plaintiff had filed two completed

complaints as her “original complaint” on November 4, 2019. Plaintiff was ordered to amend her

complaint on March 27, 2020. She filed her amended complaint on April 25, 2020.




                                                 2
  Case: 4:20-cv-00320-HEA Doc. #: 27 Filed: 05/05/20 Page: 3 of 6 PageID #: 51



                                    The Amended Complaint

       Plaintiff asserts that she was employed as a night custodian at the Farmington Civic Center.

She claims that she was hired on September 24, 2014, and that she started work that same evening

under the supervision of Tim Gaston, Facilities Supervisor.

       Plaintiff claims that from her first shift with Clifton Sean Cooper, her weekend and

evenings supervisor, she was subjected to routine sexual harassment. The behavior began as

directed comments such as “when was the last time you were with a guy”, to “what do you enjoy”

and “I think I could make you pretty happy in bed.” These comments were constant every shift

plaintiff had to work with Cooper from approximately September 28, 2014. Plaintiff states that she

attempted to ignore the harassing statements. However, during this same time period, Cooper

engaged in a sexual relationship with another female worker on the same shift and bragged about

his exploits with other women. Plaintiff asserts that several girls had worked at the Farmington

Civic Center and resigned shortly after starting due to Cooper’s treatment and behavior.

       Plaintiff claims that on November 17, 2014 she told Cooper that she was not interested in

him and would never have sex with him. Plaintiff asserts that she told Cooper at that time that he

needed to keep any conversation with her to work-related topics. After this request, plaintiff states

that Cooper began to criticize her personally. His language was “belligerent and crude,” allegedly

calling plaintiff “stupid.” Plaintiff claims that on December 7, 2014, Cooper yelled at her for

several minutes with “personal insults” as well as insults relating to Tim Gaston.

       Plaintiff claims that on or about December 7, 2014, Cooper yelled at her for several minutes

with personal insults. Plaintiff states that she immediately thereafter informed Gaston about

Cooper’s treatment, and on the next day she informed Bud Norman, Director of Facility




                                                 3
    Case: 4:20-cv-00320-HEA Doc. #: 27 Filed: 05/05/20 Page: 4 of 6 PageID #: 52



Maintenance, about her complaints of sexual harassment. Plaintiff claims that Norman told

plaintiff to file a formal complaint with the City of Farmington.

        Plaintiff asserts that on December 15, 2014, she filed a formal complaint with the City of

Farmington, and additionally sent a letter via the United States Postal Service to Gregory Beavers,

City Administrator regarding her complaints. She claims that on January 27, 2015, she was

approached by Tim Gaston before her shift started and told she was being investigated for striking

someone and told she could not return to work until the investigation was completed. Plaintiff later

found out by FOIA request that Tim Gaston had made a verbal complaint that plaintiff “poked”

him at work.

        Plaintiff asserts that on February 3, 2015, she was informed by Bud Norman that she was

being discharged and her services were no longer required. Plaintiff states that she has not been

told of the findings relating to her complaints of sexual harassment.

        Plaintiff seeks compensatory damages in this action against the City of Farmington and

City Administrator, Gregory Beavers.

                                             Discussion

        Plaintiff’s amended complaint alleges that she was discriminated against in violation of the

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq. Specifically,

plaintiff alleges that she was subject to sexual harassment by a supervisor and was then discharged

by defendant City of Farmington (“Farmington”) in retaliation for filing a formal complaint.

Plaintiff has also checked the box for discrimination on the basis of gender on her amended

complaint form. 1



1
 The Court does not have a copy of Plaintiff’s Charge of Discrimination form to check to see if the
allegations in her amended complaint match the allegations marked on her Charge of Discrimination filed
with the EEOC.
                                                  4
  Case: 4:20-cv-00320-HEA Doc. #: 27 Filed: 05/05/20 Page: 5 of 6 PageID #: 53



       In her amended complaint, plaintiff alleges that she filed her Charge of Discrimination with

the Equal Employment Opportunity Office “EEOC” on May 28, 2015, well within the 300-day

time limit provided by the regulations. See 42 U.S.C. § 2000e-5(b), (c), (e); Stuart v. General

Motors Corp., 217 F.3d 621, 630 (8th Cir. 2000). Additionally, plaintiff timely filed her lawsuit

within 90 days of receipt of her right to sue letter from the EEOC on August 14, 2019. 42 U.S.C.

§ 2000e-5(f).

       However, plaintiff has not only sued her employer, the City of Farmington, in this action,

but she has also sued one of her supervisors, Gregory Beavers, the City Administrator. The Eighth

Circuit Court of Appeals has “squarely held that supervisors may not be held individually liable

under Title VII.” Bonomolo-Hagen v. Clay Central-Everly Cmty. Sch. Dist., 121 F.3d 446, 447

(8th Cir. 1997) (citing Spencer v. Ripley Cty. State Bank, 123 F.3d 690, 691-92 (8th Cir. 1997));

see also Bales v. Wal-Mart Stores Inc., 143 F.3d 1103, 1111 (8th Cir. 1998). As a result, the Court

will dismiss the Gregory Beavers from this action.

       The Court will order service of process, however, on the City of Farmington, pursuant to

Federal Rule of Civil Procedure 4(j), as the City has been properly named in her amended

complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s claims against Gregory Beavers, City

Administrator, are DISMISSED as plaintiff cannot bring claims against a supervisor under Title

VII.

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause process

to be issued through alias summons through the United States Marshal’s Office on the City of

Farmington. The City of Farmington shall be served with alias summons pursuant to



                                                5
  Case: 4:20-cv-00320-HEA Doc. #: 27 Filed: 05/05/20 Page: 6 of 6 PageID #: 54



Fed.R.Civ.P.4(j) by serving the City of Farmington’s Mayor, Larry Forsythe, at 110 W. Columbia

Street, Farmington, Missouri 63640.

       A separate Order of Partial Dismissal shall accompany this Memorandum and Order.

       Dated this 5th day of May, 2020.




                                                HENRY EDWARD AUTREY
                                              UNITED STATES DISTRICT JUDGE




                                              6
